       Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

TERRY J. CHERAMIE SR.,                          §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Cause No. ___________________________
                                                §
GULF OFFSHORE LOGISTICS, LLC AND                §    ADMIRALTY DOCKET 9(h)
M/V MS MELISSA,                                 §
                                                §
       Defendants.                              §


                           PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff Terry J. Cheramie Sr. complains of Defendants Gulf Offshore Logistics, LLC and

M/V MS MELISSA and would respectfully show unto the Court as follows:

                                            I.
                                  JURISDICTION & VENUE

       1.      This action is within the admiralty and maritime jurisdiction of this Court within

the meaning of the Federal Rules of Civil Procedure 9(h) and the general maritime law pursuant

to 28 U.S.C. § 1333.

       2.      This is a complaint for damages—both to property and for personal injury—arising

from a maritime collision.

       3.      Plaintiff designates this matter as an admiralty claim pursuant to Supplemental Rule

9(h) with the Court sitting as an Admiralty Court.

       4.      Venue is proper as a substantial part of the events or omissions giving rise to the

claim occurred in the district.
       Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 2 of 6




                                             II.
                                           PARTIES

       5.      Plaintiff is an American seaman and is a resident of Lafourche Parish, Louisiana.

       6.      Defendant Gulf Offshore Logistics, LLC, is a Louisiana limited liability company

doing substantial and continuous business within the district. Defendant Gulf Offshore Logistics,

LLC, may be served by and through its registered agent for service of process, Todd P. Danos, at

4535 Highway 308, Raceland, Louisiana 70349.

       7.      Defendant M/V MS MELISSA is a vessel that is within the District or will be

during the pendency of this lawsuit. Plaintiff requests that service of process on Defendant M/V

MS MELISSA be held in abeyance pursuant to Supplemental Federal Rule for Certain Admiralty

& Maritime Claims E(3)(c).

                                          III.
                                 NATURE OF THIS ACTION

       8.      Plaintiff is an able-bodied seaman and in May 2019 was aboard his shrimping

vessel, the F/V JORDY AND JOSHUA, skimming for shrimp in Barataria Pass.

       9.      Plaintiff’s vessel was facing in a north, northwest direction pushing slowly against

the current and fishing.

       10.     At the same time, the M/V MS MELISSA, which was owned, operated, manned,

and managed by Defendant, was also in Barataria Pass heading towards Plaintiff’s position.

       11.     The M/V MS MELISSA was approaching the path of the F/V JORDY AND

JOSHUA in a manner which put the F/V JORDY AND JOSHUA off the starboard side of the

M./V MS MELISSA.

       12.     Under the circumstances, the M/V MS MELISSA was the give-way vessel and the

F/V JORDY AND JOSHUA was the stand-on vessel.



                                                2
       Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 3 of 6




        13.    Plaintiff only saw the M/V MS MELISSA for the first time immediately before the

collision.

        14.    At that time, Plaintiff attempted to take emergency maneuvers to avoid the collision

of such a degree so as to be readily apparent to the other vessel.

        15.    Nevertheless, the M/V MS MELISSA collided into the port side of the F/V JORDY

AND JOSHUA causing significant damage.

        16.    Prior to the collision, the M/V MS MELISSA did not raise the F/V JORDY AND

JOSHUA via radio and did not sound its horn.

        17.    After the collision, Plaintiff was able to communicate with a member of the crew

of the M/V MS MELISSA who stated that he tried to miss Plaintiff’s vessel but couldn’t and was

sorry for hitting him.

        18.    Plaintiff was then able to get the F/V JORDY AND JOSHUA into Bayou Rigaud

where he discovered that the skimming piping and the skimmer net had become entangled and

trapped beneath the boat.

        19.    While Plaintiff was attempting to untangle the piping and netting, Plaintiff

sustained significant and lasting injuries to his back and right thumb.

        20.    As a result of the incident, Plaintiff’s vessel, equipment, and appurtenances have

sustained significant damage.

        21.    As a result of the incident, Plaintiff lost his cargo/catch and has lost out on

additional cargo/catch due to the damage to his vessel, equipment, and appurtenances.




                                                 3
      Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 4 of 6




                                              IV.
                                       CAUSES OF ACTION

A.     Negligence, Negligence per se, and Gross Negligence

       22.      Defendant is liable to Plaintiff under the theories of negligence, negligence per se,

and gross negligence. Plaintiff sustained injuries because of Defendant’s negligence, negligence

per se, and gross negligence when Defendant:

             a. Failed to operate its vessel in a reasonable manner;

             b. Failed to control its vessel’s speed;

             c. Failed to operate its vessel safely;

             d. Failed to keep a proper lookout;

             e. Failed to maintain a safe distance;

             f. Failed to adequately man and crew its vessel;

             g. Failed to exercise due care in all undertakings;

             h. Failed to abide by the U.S. Coast Guard Navigational Rules and COLREGS;

             i. Failed to give-way to the stand-on vessel;

             j. Failed to raise the F/V JORDY AND JOSHUA on the radio;

             k. Failed to sound its horn;

             l. Violated applicable local, state, and federal laws and/or regulations; and

             m. Other acts so deemed negligent and grossly negligent.

       23.      Defendant’s conduct, when viewed from the standpoint of the actors at the time of

the occurrence, involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to others. Defendant’s conduct demonstrates not only an attitude of conscious

indifference to the rights, safety, and welfare of others, but also shows Defendant’s actual and

subjective awareness of the dangers of its conduct. Defendant proceeded with conscious

                                                   4
       Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 5 of 6




indifference to the rights, safety, and welfare of others, including Plaintiff. Defendant is therefore

liable for exemplary damage.

                                               V.
                                            DAMAGES

       24.     As a direct and proximate result of the negligence, negligence per se, and gross

negligence of Defendant, Plaintiff sustained injuries, which resulted in, and proximately caused,

physical pain, mental anguish, and other medical problems. Plaintiff will show that he has also

sustained pain and suffering, physical impairment, mental anguish, disfigurement, and loss of

enjoyment of life, and that in all reasonably probability, such pain and suffering, physical

impairment, mental anguish, disfigurement, and loss of enjoyment of life will continue indefinitely

as a proximate result of Defendant’s negligence. Plaintiff has suffered a loss of earnings in the

past, as well as a loss of future earning capacity. Plaintiff has incurred and, within reasonable

medical probability, will incur in the future pharmaceutical and/or medical expenses in connection

with his injuries. Plaintiff also seeks recovery for the physical and property damage done to his

vessel, equipment, and appurtenances as well as the reasonable cost and expense of the loss of use

of the vessel, equipment, and appurtenances. Plaintiff also seeks to be compensated for the loss of

the value of his cargo and catch.

       25.     Defendant’s conduct, when viewed from the standpoint of the actors at the time of

the occurrence, involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to others. Defendant’s conduct demonstrates not only an attitude of conscious

indifference to the rights, safety, and welfare of others, but also shows Defendant’s actual and

subjective awareness of the dangers of their conduct. Defendant proceeded with conscious

indifference to the rights, safety, and welfare of others, including Plaintiff. Defendant is therefore

liable for exemplary damages.

                                                  5
       Case 2:20-cv-00479-WBV-DMD Document 1 Filed 02/11/20 Page 6 of 6




       WHEREFORE, Plaintiff prays that this citation for Defendant Gulf Offshore Logistics,

LLC, issue and be served upon the parties in a form and manner prescribed by law, requiring that

the parties appear and answer, and that upon final hearing, Plaintiff have judgment against the

parties in a total sum in excess of the minimum jurisdictional limits of this Court. Plaintiff also

seeks interest on all sums found to be owing from the date said interest accrues by law, all costs

of these proceedings, and all such other and further relief, both in law and in equity, to which

Plaintiff may be justly entitled.



                                             Respectfully submitted,

                                             PIERCE SKRABANEK, PLLC

                                             /s/ M. Paul Skrabanek
                                             _________________________________
                                             M. Paul Skrabanek
                                             Bar Roll No. 34980
                                             Michael E. Pierce (to be admitted pro hac vice)
                                             Texas Bar No. 24039117
                                             3701 Kirby Drive, Suite 760
                                             Houston, TX 77098
                                             Telephone: 832-690-7000
                                             Facsimile: 832-616-5576
                                             E-mail: paul@pstriallaw.com
                                                     michael@pstriallaw.com
                                                     service@pstriallaw.com
                                             ATTORNEYS FOR PLAINTIFF




                                                6
